Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the limitation of “an enable circuit configured to generate a second enable signal responsive to the first enable signal; a first feedback circuit coupled to the level shifter circuit, the enable circuit, the output circuit and the first voltage supply, and configured to receive the first enable signal, the second enable signal and the first feedback signal; and a second feedback circuit coupled to the level shifter circuit, the enable circuit, the output circuit and the first voltage supply, and configured to receive the first enable signal, the second enable signal and the second feedback signal” in view of the other limitations as called for in independent claim 1; the limitation of “an enable circuit configured to generate a second enable signal responsive to the first enable signal; a first feedback circuit coupled to the level shifter circuit and the enable circuit, and configured to latch a previous state of the first signal responsive to the second signal; a second feedback circuit coupled to the level shifter circuit and the enable circuit, and configured to latch a previous state of the second signal responsive to the first signal; and an output circuit coupled to the level shifter circuit, the first feedback circuit and the second feedback circuit, and configured to generate an output signal based on at least the first signal” in view of the other limitations as called for in independent claim 13; and the limitation of “disabling a first feedback path in a feedback circuit responsive to the first enable signal, a second enable signal and a set of feedback signals, the second enable signal being inverted from the first enable signal; enabling at least a first input path or a second input path in the level shifter circuit responsive to at least the first enable signal; and generating at least a first signal or a second signal; and generating, by an output circuit or the level shifter circuit, the set of feedback signals” in view of the other limitations as called for in independent claim 19.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979. The examiner can normally be reached Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah M Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849